PER CURIAM.
Robert Lee Davis appeals the district court’s orders denying his civil action, motion to reconsider, and “opposition” to District Judge Osteen ruling on his action. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See No. 99-2577, Davis v. Walker; No. CA-98-116-7F (E.D.N.C. Sept. 22, 1999; Oct. 22, 1999); No. 00-1838, Davis v. Public Sch. of Robeson Cty., No. MISC-99-2-5 (E.D.N.C. filed June 9, 2000; entered June 14, 2000). We also dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.